FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

YUSUF ALI ALI; MOHAMED AWEYS;         
MOHAMED HUSSEIN HUNDIYE; GAMA
KALIF MOHAMUD; AHMAD NOOR
YUSUF,
                                            No. 03-35096
            Petitioners-Appellees,
               v.                            D.C. No.
                                           CV-02-2304 MJP
ALBERTO R. GONZALES, Attorney
                                              ORDER
General; IMMIGRATION AND
NATURALIZATION SERVICE; ROBERT
S. COLEMAN, JR.,
           Respondents-Appellants.
                                      
                   Filed October 20, 2005

  Before: Thomas M. Reavley,* A. Wallace Tashima, and
             Richard A. Paez, Circuit Judges.


                            Order

  Respondents-Appellants’ petition for a limited panel
rehearing is granted. The Order filed August 26, 2005, slip op.
11591, and reported at 421 F.3d 795, is amended as follows:

   Footnote 1, slip op. at 11593, 421 F.3d at 797, is amended
to read, as follows:
       1
        Section 106(c) of the Real ID Act of 2005, Pub.
    L. No. 109-13, 119 Stat. 231, which requires the dis-

  *The Honorable Thomas M. Reavley, Senior United States Circuit
Judge for the Fifth Circuit, sitting by designation.

                             14387
14388                  ALI v. GONZALES
    trict court to transfer to the court of appeals habeas
    cases challenging a final order of removal, deporta-
    tion, or exclusion, does not apply to this case
    because petitioners do not challenge or seek review
    of any removal order.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.